


Exhibit 10.2


SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Security Agreement”) is entered into as of
December 6, 2013 among LOUISIANA-PACIFIC CORPORATION, a Delaware corporation
(the “Borrower”), the other parties identified as “Grantors” on the signature
pages hereto and such other parties that may become grantors hereunder after the
date hereof (together with the Borrower, individually a “Grantor”, and
collectively the “Grantors”) and AMERICAN AGCREDIT, FLCA in its capacity as
administrative agent for the Secured Parties (defined below) (in such capacity,
the “Administrative Agent”).


RECITALS


WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
(as amended, restated, modified, supplemented, extended, renewed or replaced
from time to time, the “Credit Agreement”) among the Borrower, the Guarantors
identified therein, the Lenders identified therein, American AgCredit, FLCA, as
Administrative Agent, and CoBank, ACB, as the L/C Issuer, the Lenders have
agreed to make Loans upon the terms and subject to the conditions set forth
therein; and


WHEREAS, this Security Agreement is required by the terms of the Credit
Agreement, and the Lenders are entering into the Credit Agreement and making
Loans thereunder in reliance on the terms of this Security Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Definitions.


(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.


(b)    The following terms shall have the meanings assigned thereto in the UCC:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Property, Letter-of-Credit Right, Manufactured Home,
Money, Proceeds, Software, Standing Timber, Supporting Obligation and Tangible
Chattel Paper.


(c)    As used herein, the following terms shall have the meanings set forth
below:


“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.


“Collateral” has the meaning provided in Section 2 hereof.


“Copyright License” means any written agreement, naming any Grantor as licensor,
granting any right under any Copyright.


“Copyrights” means (a) all copyrights registered in the United States or any
other country in all Works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Copyright Office or in any similar office or
agency of the United States, any state thereof or any other country or political
subdivision thereof, and (b) all renewals thereof.


“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a Patent.






--------------------------------------------------------------------------------




“Patents” means (a) all letters patent of the United States or any other country
or any political subdivision thereof and all reissues and extensions thereof,
and (b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof.


“Secured Obligations” means, without duplication, (i) all Obligations and (ii)
all out-of-pocket costs and expenses incurred in connection with enforcement and
collection of the Obligations, including, without limitation, reasonable
attorneys’ fees, charges and disbursements.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
any holder of the Secured Obligations, and “Secured Party” means any one of
them.
 
“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark.


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any other country, any state thereof or any political
subdivision thereof, or otherwise and (b) all renewals thereof.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.


“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.


2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set off against, any
and all right, title and interest of such Grantor in and to all of the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):


(a)    all Accounts;


(b)    all cash and currency;


(c)    all Chattel Paper;


(d)    all Commercial Tort Claims, including those identified on Schedule 2(d)
attached hereto;


(e)    all Copyrights;


(f)    all Copyright Licenses;


(g)    all Deposit Accounts;


(h)    all Documents;


(i)    all Equipment;


(j)    all Fixtures;


(k)    all General Intangibles;


(l)    all Goods;




--------------------------------------------------------------------------------






(m)    all Instruments;


(n)    all Inventory;


(o)    all Investment Property;


(p)    all Money


(q)    all Letter-of-Credit Rights;


(r)    all Patents;


(s)    all Patent Licenses;


(t)    all Software;


(u)    all Supporting Obligations;


(v)    all Trademarks;


(w)    all Trademark Licenses; and


(x)    to the extent not otherwise included, all Accessions and all Proceeds of
any and all of the foregoing.


The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not and shall
not be construed as an assignment of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks or Trademark Licenses.


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to (and the
following shall not be included as Collateral) (i) Excluded Property, and (ii)
any General Intangible, permit, lease, license, contract or other Instrument of
a Grantor if the grant of a security interest in such General Intangible,
permit, lease, license, contract or other Instrument in the manner contemplated
by this Security Agreement, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Grantor's
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided that (a) any such limitation described
above on the security interests granted hereunder shall only apply to the extent
that any such prohibition is not rendered ineffective pursuant to the UCC or any
other applicable Law (including Debtor Relief Laws) or principles of equity and
(b) in the event of the termination or elimination of any such prohibition or
the requirement for any consent contained in any applicable Law, General
Intangible, permit, lease, license, contract or other Instrument, to the extent
sufficient to permit any such item to become Collateral hereunder, or upon the
granting of any such consent, or waiving or terminating any requirement for such
consent, a security interest in such General Intangible, permit, lease, license,
contract or other Instrument shall be automatically and simultaneously granted
hereunder and shall be included as Collateral hereunder.


3.    Provisions Relating to Accounts.


(a)    Anything herein to the contrary notwithstanding, each of the Grantors
shall remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any Secured Party shall have any obligation
or liability under any Account (or any agreement giving rise thereto) by reason
of or arising out of this Security Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating to such
Account pursuant hereto, nor shall the Administrative Agent or any Secured Party
be




--------------------------------------------------------------------------------




obligated in any manner to perform any of the obligations of a Grantor under or
pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.


(b)    At any time after the occurrence and during the continuation of an Event
of Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection with such test verifications, (ii) upon the
Administrative Agent’s request and at the expense of the Grantors, the Grantors
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts.


4.    Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties:


(a)    Legal Name.


(i)    As of the Closing Date, each Grantor’s taxpayer identification number and
organization identification number are as set forth on Schedule 6.20(b) to the
Credit Agreement.


(ii)    As of the Closing Date, each Grantor’s exact legal name (and for the
prior five years or since the date of its formation has been) is set forth on
the signature pages to the Credit Agreement;


(iii)    As of the Closing Date, each Grantor’s state of formation is (and for
the prior five years or since the date of its formation has been) as set forth
on Schedule 6.20(b) to the Credit Agreement.


(vi)    Other than as set forth on Schedule 6.20(c) to the Credit Agreement, no
Grantor has been party to a merger, consolidation or other change in structure
or used any tradename in the five years preceding the Closing Date.


(b)    Ownership. Each Grantor has the right to create a security interest in
favor of the Administrative Agent, in accordance with the terms of provisions of
this Security Agreement.


(c)    Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral of such Grantor and, when properly perfected
by filing, shall constitute a valid, perfected security interest in such
Collateral, to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens.


(d)    Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, or Manufactured Homes. As of the Closing Date, Standing Timber does
not constitute a material portion of the Collateral.


(e)    Accounts. With respect to the Accounts of the Grantors reflected as
accounts receivable on the consolidated balance sheet of the Borrower and its
Subsidiaries most recently delivered to the Administrative Agent pursuant to the
Credit Agreement, (i) each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be and (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered or to be sold and delivered by such Grantor (or




--------------------------------------------------------------------------------




is in the process of being delivered) or (B) services theretofore actually
rendered or to be rendered by such Grantor to, the account debtor named therein.


(f)    [Reserved.]


(g)    Consents; Etc. Except for (A) the filing or recording of UCC financing
statements and (B) consents, authorizations, filings or other actions which have
been obtained or made or are not expressly required to be obtained or made
pursuant to the terms of any Loan Document, no consent or authorization of,
filing with, or other act by or in respect of, any arbitrator or Governmental
Authority and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Grantor), is required for (x) the grant
by such Grantor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Security Agreement by such
Grantor, (y) the perfection of such security interest (to the extent required
under Section 5 hereof) or (z) the exercise by the Administrative Agent or,
subject to Section 9, the Secured Parties of the rights and remedies provided
for in this Security Agreement.


(h)    [Reserved.]
 
(i)    Commercial Tort Claims. Such Grantor has no commercial tort claims other
than (i) those listed on Schedule 2(d), or (ii) as to which the actions required
by Section 5(j) have been taken.


5.    Covenants. Subject to the last sentence of this Section 5, each Grantor
covenants that, so long as any of the Secured Obligations remains outstanding
(other than contingent indemnity Obligations, Obligations in respect of Secured
Treasure Management Agreements and Letters of Credit that are Cash
Collateralized) and until all of the commitments relating thereto have been
terminated, such Grantor shall:


(a)    Other Liens. Defend the Collateral against Liens therein other than
Permitted Liens.


(b)    Instruments/Tangible Chattel Paper/Documents. If any amount payable to
any Grantor under or in connection with any of the Collateral shall be or become
evidenced by any Instrument or Tangible Chattel Paper, or if any property
constituting Collateral shall be stored or shipped subject to a Document, (i)
ensure that such Instrument, Tangible Chattel Paper or Document is either in the
possession of such Grantor at all times or, if requested by the Administrative
Agent, is immediately delivered to the Administrative Agent, duly endorsed in a
manner satisfactory to the Administrative Agent and (ii) ensure, if an Event of
Default has occurred and is continuing, that any Collateral consisting of
Tangible Chattel Paper is marked with a legend acceptable to the Administrative
Agent indicating the Administrative Agent’s security interest in such Tangible
Chattel Paper.


(c)    Change in Structure, Location or Type. Not, without providing ten days
prior written notice to the Administrative Agent (i) change its name or state of
formation or (b) be party to a merger, consolidation or other change in
structure except as permitted by the Credit Agreement.


(d)    Perfection of Security Interest. Execute and deliver to the
Administrative Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents) and do all such other things as the Administrative Agent may
reasonably deem necessary, appropriate or convenient (i) to assure to the
Administrative Agent the effectiveness, perfection and priority of its security
interests in the Collateral hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights for filing with the United States Copyright Office in the form of
Exhibit 5(d)(i) attached hereto, (C) with regard to Patents, a Notice of Grant
of Security Interest in Patents for filing with the United States Patent and
Trademark Office in the form of Exhibit 5(d)(ii) attached hereto and (D) with
regard to Trademarks registered with the United States Patent and Trademark
Office and all applications for Trademarks filed with the United States Patent
and Trademark Office, a Notice of Grant of Security Interest in Trademarks for
filing with the United States Patent and Trademark Office in the form of Exhibit
5(d)(iii)




--------------------------------------------------------------------------------




attached hereto, (ii) to consummate the transactions contemplated hereby and
(iii) to otherwise protect and assure the Administrative Agent of its rights and
interests hereunder. To that end, each Grantor authorizes the Administrative
Agent to file one or more financing statements (with collateral descriptions
broader, including without limitation “all assets” and/or “all personal
property” collateral descriptions, and/or less specific than the description of
the Collateral contained herein) disclosing the Administrative Agent’s security
interest in any or all of the Collateral of such Grantor without such Grantor’s
signature thereon, and further each Grantor also hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
Person whom the Administrative Agent may designate, as such Grantor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of such Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Administrative Agent’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as the Secured Obligations remain unpaid and until
the commitments relating thereto shall have been terminated. Each Grantor hereby
agrees that a carbon, photographic or other reproduction of this Security
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same. In the event that an Event of Default has occurred and is
continuing and for any reason the Law of any jurisdiction other than New York
becomes or is applicable to the Collateral of any Grantor or any part thereof,
or to any of the Secured Obligations, such Grantor agrees to execute and deliver
all such instruments and to do all such other things as the Administrative Agent
in its sole discretion reasonably deems necessary, appropriate or convenient to
preserve, protect and enforce the security interests of the Administrative Agent
under the Law of such other jurisdiction (and, if a Grantor shall fail to do so
promptly upon the request of the Administrative Agent, then the Administrative
Agent may execute any and all such requested documents on behalf of such Grantor
pursuant to the power of attorney granted hereinabove). If any Collateral is in
the possession or control of a Grantor’s agents and the Administrative Agent so
requests, such Grantor agrees to notify such agents in writing of the
Administrative Agent’s security interest therein and, upon the Administrative
Agent’s request, instruct them to hold all such Collateral for the account of
the Secured Parties, subject to the Administrative Agent’s instructions.


(e)    Control. If an Event of Default has occurred and is continuing, execute
and deliver (and cause to be executed and delivered) all agreements,
assignments, instruments or other documents as the Administrative Agent shall
reasonably request for the purpose of obtaining and maintaining control within
the meaning of the UCC with respect to any Collateral consisting of Deposit
Accounts, Investment Property, Letter-of-Credit Rights and Electronic Chattel
Paper.


(f)    Collateral held by Warehouseman, Bailee, etc. If an Event of Default has
occurred and is continuing and any Collateral is at any time in the possession
or control of a warehouseman, bailee, agent or processor of such Grantor and is
expected to remain in possession and control of such third party, (i) notify the
Administrative Agent of such possession or control, (ii) notify such Person of
the Administrative Agent’s security interest in such Collateral, (iii) instruct
such Person to hold all such Collateral for the Administrative Agent’s account
and subject to the Administrative Agent’s instructions and (iv) obtain an
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Administrative Agent.


(g)    Covenants Relating to Copyrights.


(i)    Not do any act or knowingly omit to do any act whereby any Copyright
owned by it and material to the business of such Grantor may become invalidated
and (A) not do any act, or knowingly omit to do any act, whereby any Copyright
owned by it and material to the business of such Grantor may become injected
into the public domain; (B) notify the Administrative Agent immediately if it
knows that any Copyright owned by it and material to the business of such
Grantor may become injected into the public domain or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any court or tribunal in the United
States or any other country) regarding a Grantor’s ownership of any such
Copyright or its validity; (C) take all necessary steps as it shall deem
appropriate under the




--------------------------------------------------------------------------------




circumstances, to maintain and pursue each application (and to obtain the
relevant registration) of each Copyright owned by a Grantor and material to the
business of such Grantor and to maintain each registration of each Copyright
owned by a Grantor and material to the business of such Grantor including,
without limitation, filing of applications for renewal where necessary; and (D)
if any Copyright of a Grantor that is material to the business of such Grantor
is being infringed and such Grantor becomes aware of it, take such actions as it
shall reasonably deem appropriate under the circumstances to protect such
Copyright.


(ii)    Not make any assignment or agreement in conflict with the security
interest in the Copyrights of each Grantor hereunder (other than in connection
with a Permitted Lien or as otherwise provided in the Credit Agreement).


(iii)    For purposes of this Section 5(g), the materiality of any Copyright
shall be determined by each Grantor in its commercially reasonable opinion.


(h)    Covenants Relating to Patents and Trademarks.


(i)    (A) Unless otherwise permitted in writing by the Administrative Agent and
consistent with past practice, continue to use each Trademark that is material
to its business in full force free from any claim of abandonment for non-use,
(B) maintain as in the past the quality of products and services offered under
such Trademark, (C) employ such Trademark with the appropriate notice of
registration, if applicable, (D) not adopt or use any mark that is confusingly
similar or a colorable imitation of such Trademark unless the Administrative
Agent, for the ratable benefit of the Secured Parties, shall obtain a perfected
security interest in such Trademark pursuant to this Security Agreement, and (E)
not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any such Trademark owned by a Grantor and
material to the business of such Grantor may become invalidated.


(ii)    Unless otherwise permitted in writing by the Administrative Agent, not
do any act, or omit to do any act, whereby any Patent owned by a Grantor and
material to the business of such Grantor may become abandoned or dedicated.


(iii)    Notify the Administrative Agent and the Secured Parties promptly if it
knows that any application or registration relating to any Patent or Trademark
owned by a Grantor and material to the business of such Grantor may become
abandoned or dedicated, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office
or any court or tribunal in any country) regarding a Grantor’s ownership of any
Patent or Trademark that is material to the business of such Grantor or its
right to register the same or to keep and maintain the same.


(iv)    Upon request of the Administrative Agent, a Grantor shall execute and
deliver any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the security interest of
the Administrative Agent and the Secured Parties in any Patent or Trademark in
the Collateral and the goodwill and general intangibles of a Grantor relating
thereto or represented thereby.


(v)    Take all reasonable and necessary steps, including, without limitation,
in any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each Patent and Trademark
owned by a Grantor and material to the business of such Grantor, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.






--------------------------------------------------------------------------------




(vi)    If any Patent or Trademark of a Grantor that is material to the business
of such Grantor is being infringed, misappropriated or diluted by a third party
and such Grantor becomes aware of it, take such actions as it shall reasonably
deem appropriate under the circumstances to protect such Patent or Trademark.


(vii)    Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Grantor hereunder (other than in
connection with a Permitted Lien or as otherwise provided in the Credit
Agreement).


(viii)    For purposes of this Section 5(h), the materiality of any Patent
and/or Trademark shall be determined by each Grantor in its commercially
reasonable opinion.


(i)    Insurance. Insure, repair and replace the Collateral of such Grantor to
the extent required in the Credit Agreement. All insurance proceeds shall be
subject to the security interest of the Administrative Agent hereunder.


(j)    Commercial Tort Claims.


(i)    Promptly notify the Administrative Agent in writing of the initiation of
any Commercial Tort Claim in excess of $100,000 before any Governmental
Authority by or in favor of such Grantor.


(ii)    Execute and deliver such statements, documents and notices and do and
cause to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by Law, to create,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claim in excess of $100,000.


(k)    Substitutions or Exchanges. If any Grantor shall at any time be entitled
to receive or shall receive any cash, property, option or right, upon, in
respect of, as an addition to, or in substitution or exchange for any of the
Collateral, whether for value paid by such Grantor or otherwise, agrees that the
same shall be deemed to be Collateral and in the case of Instruments, Documents,
or Tangible Chattel Paper, deliver such Collateral, to the extent otherwise
required by this Security Agreement and subject to any request for such delivery
herein, to the Administrative Agent in each case, accompanied by proper
instruments of assignment and powers duly executed by such Obligor in such a
form as may be reasonably required by the Administrative Agent, to be held by
the Administrative Agent subject to the terms hereof, as further security for
the Secured Obligations (except as otherwise provided herein with respect to the
application of the foregoing to the Secured Obligations).


(l)    No Further Encumbrance. No Grantor shall, directly, indirectly or by
operation of Law, sell, transfer, assign, dispose of, pledge, convey, option,
mortgage, hypothecate or encumber any of the Collateral except for Permitted
Liens and as otherwise not prohibited by the Credit Agreement.


(m)    Defense of Collateral. At all times reasonably defend the Collateral
against Liens thereon (other than Permitted Liens).


Notwithstanding anything in this Security Agreement to the contrary, unless and
until an Event of Default shall have occurred and is continuing, no perfection
actions (including actions to control or possess Collateral) shall be required
beyond those necessary to ensure that all UCC financing statements are properly
filed.


6.    Advances by Administrative Agent. On failure of any Grantor to perform any
of the covenants and agreements contained herein which constitutes an Event of
Default and while such Event of Default continues, the Administrative Agent may,
at its sole option and in its sole discretion, perform the same and in so doing
may expend such sums as the Administrative Agent may reasonably deem advisable
in the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to obtain a release of a
Lien




--------------------------------------------------------------------------------




or potential Lien, expenditures made in defending against any adverse claim and
all other expenditures that the Administrative Agent may make for the protection
of the security hereof or that may be compelled to make by operation of Law. All
such sums and amounts so expended shall be repayable by the Grantors on a joint
and several basis (subject to Section 23 hereof) promptly upon timely notice
thereof and demand therefor, shall constitute additional Secured Obligations and
shall bear interest from the date said amounts are expended at the Default Rate.
No such performance of any covenant or agreement by the Administrative Agent on
behalf of any Grantor, and no such advance or expenditure therefor, shall
relieve the Grantors of any default under the terms of this Security Agreement,
the other Loan Documents or any other documents relating to the Secured
Obligations. The Administrative Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged, without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by a Grantor in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.


7.    Remedies.


(a)    General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent shall have, in addition to
the rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by Law (including, without
limitation, levy of attachment and garnishment), the rights and remedies of a
secured party under the Uniform Commercial Code of the jurisdiction applicable
to the affected Collateral and, further, the Administrative Agent may, with or
without judicial process or the aid and assistance of others to the extent
permitted by applicable Law, (i) enter on any premises on which any of the
Collateral may be located without breaching the peace and without resistance or
interference by the Grantors, take possession of the Collateral, (ii) maintain
possession of any Collateral on such premises and/or dispose of any Collateral
on any such premises, (iii) require the Grantors to assemble and make available
to the Administrative Agent at the expense of the Grantors any Collateral at any
place and time designated by the Administrative Agent that is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or (v)
without demand and without advertisement, notice, hearing or process of Law, all
of which each of the Grantors hereby waives to the fullest extent permitted by
Law, at any place and time or times, sell and deliver any or all Collateral held
by or for it at public or private sale, at any exchange or broker’s board or
elsewhere, by one or more contracts, in one or more parcels, for Money, upon
credit or otherwise, at such prices and upon such terms as the Administrative
Agent deems advisable, in its sole discretion (subject to any and all mandatory
legal requirements). Each of the Grantors acknowledges that any private sale
referenced above may be at prices and on terms less favorable to the seller than
the prices and terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees, to the extent permitted by Law, that such
private sale shall be deemed to have been made in a commercially reasonable
matter. In addition to all other sums due the Administrative Agent and the
Secured Parties with respect to the Secured Obligations, the Grantors shall pay
the Administrative Agent and each of the Secured Parties all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
or any such Secured Party, in enforcing its remedies hereunder including, but
not limited to, attorneys’ fees and court costs, in obtaining or liquidating the
Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent or the Secured Parties or the Grantors concerning any
matter arising out of or connected with this Security Agreement, any Collateral
or the Secured Obligations, including, without limitation, any of the foregoing
arising in, arising under or related to a case under the Debtor Relief Laws. To
the extent the rights of notice cannot be legally waived hereunder, each Grantor
agrees that any requirement of reasonable notice shall be met if such notice is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
Business Days before the time of sale or other event giving rise to the
requirement of such notice. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Administrative Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. To the extent permitted by Law, any Secured Party may
be a purchaser at any such sale. To the extent permitted by applicable Law, each
of the Grantors hereby waives all of its rights of redemption with respect to
any such sale. Subject to the provisions of applicable Law, the Administrative
Agent and the Secured Parties may postpone or cause




--------------------------------------------------------------------------------




the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was postponed, or the Administrative Agent may further postpone
such sale by announcement made at such time and place.


(b)    Remedies Relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its other rights and remedies hereunder, and in addition
to the other rights and remedies hereunder or under applicable Law, (i) each
Grantor will promptly upon request of the Administrative Agent instruct all
account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Administrative Agent and (ii) the Administrative Agent
shall have the right to enforce any Grantor’s rights against its customers and
account debtors, and the Administrative Agent or its designee may notify (or
require any Grantor to notify) any Grantor’s customers and account debtors that
the Accounts of such Grantor have been assigned to the Administrative Agent or
of the Administrative Agent’s security interest therein, and may (either in its
own name or in the name of a Grantor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, attach, levy, compound, settle, compromise and give receipt and
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the Secured
Parties in the Accounts. Each Grantor acknowledges and agrees that the Proceeds
of its Accounts remitted to or on behalf of the Administrative Agent in
accordance with the provisions hereof shall be solely for the Administrative
Agent’s own convenience. The Administrative Agent and the Secured Parties shall
have no liability or responsibility to any Grantor for acceptance of a check,
draft or other order for payment of money bearing the legend “payment in full”
or words of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.
    
(c)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, upon the occurrence of an Event
of Default and during the continuance thereof, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.


(d)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Loan Document, any other documents relating to the Secured
Obligations, or as provided by Law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein. To the extent permitted by Law, neither the Administrative
Agent, the Secured Parties, nor any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or Law other
than their gross negligence or willful misconduct hereunder. The rights and
remedies of the Administrative Agent and the Secured Parties under this Security
Agreement shall be cumulative and not exclusive of any other right or remedy
that the Administrative Agent or the Secured Parties may have.


(e)    Retention of Collateral. To the extent permitted under applicable Law, in
addition to the rights and remedies hereunder, upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, after
providing the notices and otherwise satisfying the requirements of Sections
9-620 and 9-621 of the UCC or otherwise complying with the requirements of
applicable Law of the relevant jurisdiction, accept or retain all or any portion
of the Collateral in satisfaction of the Secured Obligations. Unless and until
the Administrative Agent shall have provided such notices and satisfied such
other requirements, however, the Administrative Agent shall not be deemed to
have accepted or retained any Collateral in satisfaction of any Secured
Obligations for any reason.






--------------------------------------------------------------------------------




(f)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Grantors shall be jointly
and severally liable for the deficiency (subject to Section 23 hereof), together
with interest thereon at the Default Rate, together with the costs of collection
and reasonable attorneys’ fees. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Grantors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.


8.    Rights of the Administrative Agent.


(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Administrative Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:


(i)    to demand, collect, settle, compromise and adjust, and give discharges
and releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;


(iii)    to defend, settle or compromise any action, suit or proceeding brought
and, in connection therewith, give such discharge or release as the
Administrative Agent may reasonably deem appropriate;


(iv)    to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;


(v)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(vi)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;


(vii)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;


(viii)    to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services that have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;


(ix)    to adjust and settle claims under any insurance policy relating thereto;


(x)    to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Security
Agreement and in order to fully consummate all of the transactions contemplated
therein;


(xi)    to institute any foreclosure proceedings that the Administrative Agent
may reasonably deem appropriate;


(xii)    to sign and endorse any drafts, assignments, verifications, notices and
other documents relating to the Collateral;




--------------------------------------------------------------------------------




(xiii)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;


(xiv)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and


(xv)    to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper, appropriate or convenient in
connection with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or Law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.


(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Security Agreement in relation thereto.


(c)    The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder and to account for all proceeds thereof, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Grantors. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral. In the event of a public or private sale of Collateral pursuant to
Section 7 hereof, the Administrative Agent shall have no obligation to clean,
repair or otherwise prepare the Collateral for sale.


(d)    Releases of Collateral. If any Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction not prohibited by the
Credit Agreement, then the Administrative Agent, at the request and sole expense
of such Grantor, shall promptly execute and deliver to such Grantor all releases
and other documents, and take such other action, reasonably requested by such
Grantor for the release of the Liens created hereby or by any other Collateral
Document on such Collateral; provided, however that with respect to Collateral
that is disposed of as a result of a Disposition permitted by Section 8.05 of
the Credit Agreement or a sale, transfer or disposition of property that does
not constitute a Disposition, the Liens created hereby shall be automatically
released.


9.    Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.


10.    Application of Proceeds. Upon the occurrence and during the continuation
of an Event of Default, any payments in respect of the Secured Obligations and
any proceeds of the Collateral, when received by the Administrative Agent or any
of the Secured Parties in cash or its equivalent, will be applied in reduction
of the Secured Obligations in the order set forth in Section 9.03 of the Credit
Agreement, and each Grantor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative




--------------------------------------------------------------------------------




Agent shall have the continuing and exclusive right to apply and reapply any and
all such payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.


11.    Continuing Agreement.


(a)    This Security Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated (other than contingent indemnity Obligations). Upon
payment or other satisfaction of all Secured Obligations (other than contingent
indemnity Obligations) and termination of the commitments related thereto, this
Security Agreement and the liens and security interests of the Administrative
Agent hereunder shall be automatically terminated and the Administrative Agent
shall, upon the request and at the expense of the Grantors, execute and deliver
all UCC termination statements and/or other documents reasonably requested by
the Grantors evidencing such termination and return to Grantors all Collateral
in its possession. Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Security Agreement.


(b)    This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Secured Party as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar Law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all out-of-pocket costs and expenses (including,
without limitation, attorneys’ fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.


12.    Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement.


13.    Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the Secured Parties hereunder, to the benefit of
the Administrative Agent and the Secured Parties and their successors and
permitted assigns; provided, however, none of the Grantors may assign its rights
or delegate its duties hereunder without the prior written consent of the
requisite Lenders under the Credit Agreement. To the fullest extent permitted by
Law, each Grantor hereby releases the Administrative Agent and each Secured
Party, their respective successors and assigns and their respective officers,
attorneys, employees and agents, from any liability for any act or omission or
any error of judgment or mistake of fact or of Law relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such holder, or
their respective officers, attorneys, employees or agents.


14.    Notices. All notices required or permitted to be given under this
Security Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.


15.    Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.


16.    Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Security Agreement.






--------------------------------------------------------------------------------




17.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL;
ETC. THE TERMS OF SECTIONS 11.14 AND 11.15 OF THE CREDIT AGREEMENT WITH RESPECT
TO GOVERNING LAW, SUBMISSION TO JURISDICTION, VENUE AND WAIVER OF JURY TRIAL ARE
INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO AGREE
TO SUCH TERMS.


18.    Severability. If any provision of this Security Agreement is determined
to be illegal, invalid or unenforceable, (a) such provision shall be fully
severable and the remaining provisions shall remain in full force and effect and
shall be construed without giving effect to the illegal, invalid or
unenforceable provisions and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


19.    Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.


20.    Survival. All representations and warranties of the Grantors hereunder
shall survive the execution and delivery of this Security Agreement, the other
Loan Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.


21.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then to the extent permitted by
applicable Law the Administrative Agent shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the Secured Parties under this
Security Agreement, under any of the other Loan Documents or under any other
document relating to the Secured Obligations.


22.    Joinder. At any time after the date of this Security Agreement, one or
more additional Persons may become party hereto by executing and delivering to
the Administrative Agent a Joinder Agreement. Immediately upon such execution
and delivery of such Joinder Agreement (and without any further action), each
such additional Person will become a party to this Security Agreement as an
“Grantor” and have all of the rights and obligations of an Grantor hereunder and
this Security Agreement and the schedules hereto shall be deemed amended by such
Joinder Agreement.


23.    Joint and Several Obligations of Grantors.


(a)    Subject to subsection (c) of this Section 23, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Secured Parties, for the mutual
benefit, directly and indirectly, of each of the Grantors and in consideration
of the undertakings of each of the Grantors to accept joint and several
liability for the obligations of each of them.


(b)    Subject to subsection (c) of this Section 23, each of the Grantors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.




--------------------------------------------------------------------------------






(c)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Secured Obligations
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state Law.


[remainder of page intentionally left blank]


LOUISIANA-PACIFIC CORPORATION
SECURITY AGREEMENT
CHAR1


1336980v3


LOUISIANA-PACIFIC CORPORATION
SECURITY AGREEMENT
CHAR1


1336980v3
Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.






GRANTOR:                    LOUISIANA-PACIFIC CORPORATION,
a Delaware corporation
    
    
By:                    
Name:                    
Title:                    




LOUISIANA-PACIFIC HOLDINGS LLC,
a Delaware limited liability company
    
    
By:                    
Name:                    
Title:                    








Accepted and agreed to as of the date first above written.


AMERICAN AGCREDIT, FLCA,
as Administrative Agent




By:                
Name:
Title:










--------------------------------------------------------------------------------




LOSANGELES 882933 (2K)
 
 

CHAR1


1336980v3


 
4
 

CHAR1


1336980v3


 
 
 

CHAR1


1336980v3


SCHEDULE 2(d)


COMMERCIAL TORT CLAIMS


EXHIBIT 5(d)(i)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


COPYRIGHTS




United States Copyright Office


Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of December
6, 2013 (as the same may be amended, modified, restated or supplemented from
time to time, the “Security Agreement”) by and among the Grantors from time to
time party thereto (each an “Grantor” and collectively, the “Grantors”) and
American AgCredit, FLCA, as Administrative Agent (the “Administrative Agent”)
for the Secured Parties referenced therein, the undersigned Grantor has granted
a continuing security interest in and continuing lien upon, the copyrights and
copyright applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Parties.


The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
copyrights, copyright licenses and copyright applications set forth on Schedule
1 attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
copyright or copyright application.


Very truly yours,


__________________________________
[Grantor]






--------------------------------------------------------------------------------




By:                    
Name:                    
Title:                    






Acknowledged and Accepted:


AMERICAN AGCREDIT, FLCA,
as Administrative Agent


By:                    
Name:                    
Title:                    


EXHIBIT 5(d)(ii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


PATENTS




United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of December
6, 2013 (as the same may be amended, modified, restated or supplemented from
time to time, the “Security Agreement”) by and among the Grantors from time to
time party thereto (each an “Grantor” and collectively, the “Grantors”) and
American AgCredit, FLCA, as Administrative Agent (the “Administrative Agent”)
for the Secured Parties referenced therein, the undersigned Grantor has granted
a continuing security interest in and continuing lien upon, the patents and
patent applications set forth on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the Secured Parties.


The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the patents,
patent licenses and patent applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any patent or
patent application.


Very truly yours,


__________________________________
[Grantor]


By:                    
Name:                    
Title:                    










--------------------------------------------------------------------------------




Acknowledged and Accepted:


AMERICAN AGCREDIT, FLCA,
as Administrative Agent


By:                    
Name:                    
Title:                    




EXHIBIT 5(d)(iii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


TRADEMARKS




United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of December
6, 2013 (as the same may be amended, modified, restated or supplemented from
time to time, the “Security Agreement”) by and among the Grantors from time to
time party thereto (each an “Grantor” and collectively, the “Grantors”) and
American AgCredit, FLCA, as Administrative Agent (the “Administrative Agent”)
for the Secured Parties referenced therein, the undersigned Grantor has granted
a continuing security interest in and continuing lien upon, the trademarks and
trademark applications set forth on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the Secured Parties.


The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
trademarks, trademark licenses and trademark applications set forth on Schedule
1 attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
trademark or trademark application.


Very truly yours,


__________________________________
[Grantor]


By:                    
Name:                    
Title:                    






Acknowledged and Accepted:


AMERICAN AGCREDIT, FLCA,
as Administrative Agent






--------------------------------------------------------------------------------




By:                    
Name:                    
Title:                    






